In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

Nos. 04-4221 & 05-2316
EFRAIN SANTOS and BENEDICTO DIAZ,
                                             Petitioners-Appellees,
                                 v.

UNITED STATES OF AMERICA,
                                            Respondent-Appellant.
                          ____________
             Appeals from the United States District Court
       for the Northern District of Indiana, Hammond Division.
          Nos. 01 C 638 & 01 C 501—James T. Moody, Judge.
                          ____________
       ARGUED MAY 12, 2006—DECIDED AUGUST 25, 2006
                          ____________


  Before MANION, KANNE, and ROVNER, Circuit Judges.
  MANION, Circuit Judge. Efrain Santos and Benedicto
Diaz ran an illicit lottery, which landed them in federal
prison on money laundering charges. Their money launder-
ing convictions were premised upon the word “proceeds”
in 18 U.S.C. § 1956(a)(1) meaning gross income of unlawful
activity. This court affirmed the judgments against them in
United States v. Febus, 218 F.3d 784 (7th Cir. 2000). However,
in later proceedings under 28 U.S.C. § 2255, the district court
vacated their money laundering convictions on the basis of
our decision in United States v. Scialabba, 282 F.3d 475 (7th
Cir. 2002), which defined “proceeds” to mean net income, as
2                                      Nos. 04-4221 & 05-2316

opposed to gross income.1 The government appeals, asking
us to overturn Scialabba and interpret the pivotal term
“proceeds” to mean gross income. In the interest of stability
in the law, we decline to do so and thus affirm the district
court’s judgments in favor of Santos and Diaz.


                                I.
  The underlying facts of this case are not in dispute. Efrain
Santos operated an illegal lottery, known as a “bolita,” in
Northwest Indiana from the 1970s until the 1990s. It worked
by gamblers placing their bets with the bolita’s runners,
primarily at local restaurants and taverns. The runners then
turned the wagers over to the bolita’s collectors, who, in
turn, gave the money to Santos. One collector in Santos’s
employ was Benedicto Diaz. Santos paid, either directly or
indirectly, the runners, the collectors, and, of course, the
bolita’s winners out of the total amount collected. Addi-
tional background on Santos, Diaz, and the bolita is detailed
in our prior opinion on this matter, see Febus, 218 F.3d at
788-91.
  A grand jury indicted Santos, Diaz, and eleven others in
a ten-count indictment. It named Santos in all ten counts,
and Diaz in counts one through four. Count 1 alleged a


1
  The parties’ briefs use the terms gross income, gross receipts,
and gross revenue interchangeably to refer to the aggregate
amount received into a business operation. In the interest of
clarity, this opinion will use “gross income” in this context.
Similarly, the parties employ the terms net income, net profits,
net gains, net receipts, net revenues, and profits to describe the
amount remaining after a business operation’s expenses are
subtracted from its gross income. This opinion will use “net
income” to describe the same.
Nos. 04-4221 & 05-2316                                        3

conspiracy to conduct an illegal gambling business, 18
U.S.C. § 371. Count 2 charged the defendants with con-
ducting an illegal gambling business, 18 U.S.C. § 1955.
Count 3 alleged a conspiracy to use the proceeds of an
illegal gambling business to promote the carrying on of the
business, i.e., a conspiracy to launder money, 18 U.S.C.
§§ 1956(a)(1)(A)(i) & (h). Count 4 charged the defendants
with money laundering by completing a financial trans-
action with the proceeds of the illegal gambling business
with the intent to promote the carrying on of the business,
18 U.S.C. § 1956(a)(1)(A)(i). Counts 5 to 10 were similar
money laundering charges under § 1956(a)(1)(A)(i).
  A jury convicted Santos on the first five counts and
acquitted him of the remainder. The district court sentenced
him to 60 months of imprisonment on illegal gambling
counts (1-2) and 210 months on the money laundering
counts (3-5), all to run concurrently. For his part, Diaz
pleaded guilty to count 3, conspiracy to launder money, and
the other counts against him were dismissed. The district
court sentenced him to 108 months of imprisonment.
Thereafter, this court rejected Santos’s and Diaz’s direct
appeals. See Febus, 218 F.3d at 789-91.
  The two then initiated collateral proceedings with respec-
tive motions under 28 U.S.C. § 2255, each raising a number
of issues. The district court rejected all but one issue in each
case. The district court granted Santos and Diaz relief under
§ 2255 because—based upon our decision in Scialabba, which
held that § 1956(a)(1)’s term “proceeds” meant net income,
see 282 F.3d at 476-78—the district court held that Santos
and Diaz were actually innocent of the crime of promotional
money laundering and/or conspiracy to commit the same.
  When the district court reached that conclusion, and
thus vacated Santos’s money laundering convictions (counts
4                                     Nos. 04-4221 & 05-2316

3-5), Santos had already completed his concurrent 60-month
sentences for his illegal gambling convictions (counts 1-2).
Therefore, since the district court invalidated the only
convictions keeping Santos in prison, the district court
ordered his release upon his posting of a $20,000 unsecured
bond. As for Diaz, the district court’s § 2255 decision
vacated his only count of conviction (count 3), and the
district court likewise ordered his release with a $20,000
unsecured bond. The government appeals the grant of the
two § 2255 motions.


                              II.
  In challenging the district court’s respective decisions
to vacate Santos’s and Diaz’s money laundering convictions,
the government raises one argument. It contends that the
word “proceeds” in § 1956(a)(1) should be interpreted to
mean gross income, not net income. The government’s
appeal here is thus nothing less than a frontal assault on
Scialabba. In seeking to revive the vacated convictions, the
government does not attempt to outflank or distinguish
Scialabba in any way. Rather, it frankly concedes that, if the
interpretation in Scialabba stands, there is insufficient
evidence to support Santos’s and Diaz’s money laundering
convictions and, as a result, the district court correctly
vacated them. We first review the pertinent statutory
section, as well as the holdings in Febus, and Scialabba, and
how they impact the appeal before us.
    Section 1956(a)(1)(A)(i) provides as follows:
      Whoever, knowing that the property involved in a
      financial transaction represents the proceeds of some
      form of unlawful activity, conducts or attempts to
      conduct such a financial transaction which in fact
Nos. 04-4221 & 05-2316                                        5

    involves the proceeds of specified unlawful activ-
    ity—(A)(i) with the intent to promote the carrying on of
    specified unlawful activity . . . shall be sentenced to a
    fine of not more than $500,000 or twice the value of
    the property involved in the transaction, whichever
    is greater, or imprisonment for not more than twenty
    years, or both. For purposes of this paragraph, a finan-
    cial transaction shall be considered to be one involving
    the proceeds of specified unlawful activity if it is part of
    a set of parallel or dependent transactions, any one of
    which involves the proceeds of specified unlawful
    activity, and all of which are part of a single plan or
    arrangement.
  The unlawful activity here was an illegal gambling
business, specifically, the bolita. Thus, to convict Santos
of money laundering, the government had to prove that
he knowingly conducted or attempted to conduct a financial
transaction; that the property involved in the financial
transaction in fact involved the proceeds of his bolita; that
he knew that the property involved in the financial transac-
tion represented illegal proceeds; and that he engaged in the
financial transaction with the intent to promote the carrying
on of the bolita. See United States v. Emerson, 128 F.3d 557,
561 (7th Cir. 1997); Seventh Circuit Pattern Criminal Jury
Instructions 18 U.S.C. § 1956(a)(1)(A)(i) (1999). Such ele-
ments were also necessary to support Santos’s and Diaz’s
related conspiracy convictions under § 1956(h). See United
States v. Turner, 400 F.3d 491, 496 (7th Cir. 2005).
  The financial transactions at issue in Santos’s case were
payments to the bolita’s collectors and winners. With
respect to Diaz, his conspiracy conviction was based upon
the receipt of payment for his collection services. When
the case arrived here on direct appeal, Santos acknowledged
6                                      Nos. 04-4221 & 05-2316

that he used the bolita’s proceeds to pay its collectors’
salaries and its winners’ winnings. See Febus, 218 F.3d at 789.
The focus in Febus was on § 1956(a)(1)(A)(i)’s promotion
element: Santos argued that paying salaries and winnings
did not promote the carrying on of the bolita. See id. at 789-
90. As to the important issue in the present appeal, there
was no dispute in Febus about the meaning of the word
proceeds. In contrast to the current situation, Santos—by
acknowledging that the salaries and winnings (i.e., operat-
ing expenses) came out of its “proceeds”—assumed that the
term meant gross income, and Febus proceeded accordingly.
  In addressing whether the government’s case had met the
promotion element, Febus determined that promotion under
§ 1956(a)(1)(A)(i) included “transactions that promote the
continued prosperity of the underlying offense.” Id. at 790
(citing United States v. Conley, 37 F.3d 970, 979 n.12 (3d Cir.
1994)); see also 218 F.3d at 789 (discussing United States v.
Jackson, 935 F.2d 832, 841-42 (7th Cir. 1991)). Consequently,
Febus concluded that Santos’s payments of proceeds to the
collectors, including Diaz, fell into this category because
those transactions “compensated them for collecting the
[bolita’s] increased revenues and transferring those funds
back to [Santos].” 218 F.3d at 790. Febus further reasoned
that winning payouts from the bolita’s proceeds sufficiently
promoted the carrying on of the unlawful activity in that the
transactions “promoted the bolita’s continuing prosperity
by maintaining and increasing the players’ patronage.” Id.
(citing United States v. Cole, 988 F.2d 681, 684 (7th Cir. 1993)).
  The gross-versus-net-income dispute then arose in
Scialabba, which, while not mentioning Febus by name,
distinguished Febus and its default treatment of the term
proceeds as gross income by stating “[n]either the Supreme
Court nor this circuit has defined the word ‘proceeds’ [in
Nos. 04-4221 & 05-2316                                            7

§ 1956(a)(1)], and there is no definition in the statute itself.”
Scialabba, 282 F.3d at 475. The underlying offense in Scialabba
was also illegal gambling. See id. at 475-76. The defendants
operated video poker machines in taverns and other
establishments. Among other crimes, the defendants were
convicted of money laundering under § 1956(a)(1)(A)(i).
Strikingly similar to the situation in Febus, the financial
transactions at issue were the defendants’ compensation-
related payments to tavern owners who helped facilitate
their gambling operation, including its collections, as well
as the payouts to winning bettors. See id. at 476.
  Scialabba, however, ruled that such transactions, which
constituted the payment of the enterprise’s operating
expenses out of its gross income, could not support the
defendants’ money laundering convictions. See id. at 476-78.
In reaching that result, Scialabba indicated that the term
proceeds in § 1956(a)(1) was ambiguous, in that it was
unclear if the term meant gross or net income. See id. at 477.
Scialabba then, relying on the rule of lenity2 and seeking to
avoid “convict[ing] a person of multiple offenses when
the transactions that violate one statute necessarily vio-
late another,” interpreted the term to mean net income. Id.
(“By reading § 1956(a)(1) to cover only transactions in-
volving [net income], we curtail the overlap [between the
crime of money laundering and the underlying criminal
activity] and ensure that the statutes may be applied
independently to sequential steps in a criminal enterprise.”).


2
   When “there is a grievous ambiguity or uncertainty in the
language and structure” of a statute, “the rule of lenity in-
structs that ambiguity in the meaning of a statutory provi-
sion should be resolved in favor of the defendant.” United States
v. Turcotte, 405 F.3d 515, 535 (7th Cir. 2005) (quotations omitted).
8                                       Nos. 04-4221 & 05-2316

Specifically, Scialabba held “that the word ‘proceeds’ in
§ 1956(a)(1) denotes net rather than gross income of an
unlawful venture,” id. at 478, “otherwise the predicate crime
merges into money laundering (for no business can be
carried on without expenses) and the word ‘proceeds’ loses
operational significance.” Id. at 475; see also id. at 477-78
(distinguishing United States v. Mankarious, 151 F.3d 694, 706
(7th Cir. 1998); Jackson, 935 F.2d at 839-42; Conley, 37 F.3d
970). As a result, Scialabba vacated the defendants’ money
laundering convictions. See 282 F.3d at 478.3
  The transactions in the present case—compensating
the bolita’s collectors and paying its winners—are conceptu-
ally indistinguishable from the transactions in Scialabba
which were held to be insufficient under § 1956(a)(1)(A)(i).
Such payments of the bolita’s operating expenses came
out of its gross income. Moreover, the government concedes
that there is insufficient evidence in the record to show
that the property involved in these transactions involved the
bolita’s net income, i.e., “proceeds” under Scialabba. Since
the conduct that led to Santos’s and Diaz’s convictions only
amounted to the disposition of the bolita’s gross income, the
district court reasoned that the two were convicted of “acts
that are not now, nor ever have been, crimes” in this circuit
and that the two are entitled to the benefit of Scialabba in
their § 2255 proceedings. R.46 (Santos) at 27-31; R.38 (Diaz)



3
  Upon the government’s petition, a vote of the court’s then-
active members was requested to rehear Scialabba en banc, and
the petition for rehearing en banc was denied by an equally
divided court (5-5). See United States v. Scialabba, Nos. 01-1291 &
01-1292, 2002 U.S. App. LEXIS 10014, at *1 (7th Cir. May 22, 2002).
The government’s petition for a writ of certiorari was also denied.
See United States v. Scialabba, 537 U.S. 1071 (2002).
Nos. 04-4221 & 05-2316                                          9

at 22-25; see also Lanier v. United States, 220 F.3d 833, 838 (7th
Cir. 2000) (discussing Teague v. Lane, 489 U.S. 288, 305-09
(1989); citing Bousley v. United States, 523 U.S. 614, 620
(1998)). The government here presents no argument to the
contrary, and we need not pursue these issues further in this
opinion.
  Rather, as indicated above, the only issue the government
presents for our review is whether Scialabba should be
overturned, which would thereby mandate the reversal of
the district court’s judgments in favor of Santos and Diaz.
“We require a compelling reason to overturn circuit
precedent.” McClain v. Retail Food Employers Joint Pension
Plan, 413 F.3d 582, 586 (7th Cir. 2005); see also United States
v. Shutic, 274 F.3d 1123, 1126 (7th Cir. 2001). What is
more, “principles of stare decisis require that we ‘give
considerable weight to prior decisions of this court unless
and until they have been overruled or undermined by the
decisions of a higher court, or other supervening develop-
ments, such as a statutory overruling.’ ” Haas v. Abraham-
son, 910 F.2d 384, 393 (7th Cir. 1990) (quoting Colby v. J.C.
Penney Co., 811 F.2d 1119, 1123 (7th Cir. 1987)); see also
McClain, 413 F.3d at 586; Bethesda Lutheran Homes & Servs.,
Inc. v. Born, 238 F.3d 853, 858-59 (7th Cir. 2001); Mid-Am.
Tablewares, Inc. v. Mogi Trading Co., 100 F.3d 1353, 1364 (7th
Cir. 1996). Here, there has been no such decision by a higher
court or a statutory overruling. Scialabba is thus entitled to
“considerable weight.”
  The government raises several important points in favor
of its position. To start, all the other circuits that have
confronted the statutory debate over whether “proceeds” in
§ 1956(a)(1) means gross or net income have rejected
Scialabba’s approach. See Russ v. Watts, 414 F.3d 783, 788 (7th
Cir. 2005) (discussing when other circuit opinions might
present a compelling reason to overrule circuit precedent).
10                                    Nos. 04-4221 & 05-2316

Most prominent is the Third Circuit, which believes that
Scialabba “reaches an incorrect result” and held that
§ 1956(a)(1)’s term proceeds “means simply gross receipts
from illegal activity.” United States v. Grasso, 381 F.3d 160,
167, 169 (3d Cir. 2004), vacated on other grounds, 544 U.S. 945-
46 (2005). Grasso upheld money laundering convictions that
were based upon a fraud scheme’s advertising, printing,
and mailing expenses. 381 F.3d at 162, 169. Grasso analyzed
several dictionary and legal definitions for the word
proceeds and correctly determined that the definitions
showed that the word could mean either gross or net
income. Id. at 167-68. For instance, Grasso noted that one
dictionary defined proceeds as the “total amount brought
in” but also as “net profit” and “the net sum received after
deduction of any discount or charges.” Id. at 167 (citing
Webster’s Third New International Dictionary 1807 (1986)).
Grasso thus stated: “Given the many definitions of ‘pro-
ceeds’ and the uncertain value of congressional records in
choosing among them, the best approach, we believe, is to
examine the statute itself for indications of the intended
scope of the term.” Id. at 168. Then, without discussing the
rule of lenity and Scialabba’s reliance upon it, Grasso sum-
marily concluded that, because the statute prohibits the
promotion of illegal activity, the use of an unlawful opera-
tion’s gross income to sustain itself is “clear[ly]” punishable
under the statute. Id. at 168-69 & n.13; but see Scialabba, 282
F.3d at 477 (“[T]he context [of the statute] does not reveal
whether the reference is to gross receipts or net income.”).
  The only two other circuits to address the gross-versus-
net-income issue identified in Scialabba are the First and
Nos. 04-4221 & 05-2316                                             11

Eighth.4 The First Circuit, in one brief paragraph in a
forfeiture dispute, acknowledged Scialabba, but declined
to read the § 1956(a)(1)’s term proceeds as net income based
upon its prior interpretation of the Racketeer Influenced and
Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1961 et
seq. See United States v. Iacaboni, 363 F.3d 1, 4 (1st Cir. 2004)
(citing United States v. Hurley, 63 F.3d 1, 21 (1st Cir. 1995));
but see United States v. Genova, 333 F.3d 750, 761 (7th Cir.
2003) (RICO forfeiture case defining proceeds as net income)
(citing United States v. Masters, 924 F.2d 1362, 1369-70 (7th
Cir. 1991); comparing Scialabba, 282 F.3d 475). Thus, Iacaboni,
an illegal sports gambling case, ruled that payouts to
winning bettors were financial transactions involving
proceeds for § 1956(a)(1) purposes. 363 F.3d at 4. For its
part, the Eighth Circuit, in another forfeiture situation,
followed Grasso without discussion. See United States v.
Huber, 404 F.3d 1047, 1058 (8th Cir. 2005). Thus, while there
is certainly opposition to Scialabba, it is not as entrenched as
the government paints it to be.
  The government also maintains that Scialabba incorrectly
limited the crime of money laundering to situations in
which criminals conceal their proceeds, thereby eviscerating


4
   Several other circuit opinions available at the time Scialabba was
decided treat the word proceeds in § 1956(a)(1) as gross income,
but these earlier opinions did not enter (because they were not
asked to) the gross-versus-net-income debate initiated by
Scialabba. See, e.g., United States v. Monaco, 194 F.3d 381, 385-86 (2d
Cir. 1999); United States v. Akintobi, 159 F.3d 401, 403-05 (9th Cir.
1998); United States v. Haun, 90 F.3d 1096, 1101 (6th Cir. 1996). See
also United States v. Silvestri, 409 F.3d 1311, 1332-33 (11th Cir.
2005) (18 U.S.C. § 1957 context; handling the term proceeds in a
manner akin to that of Akintobi and Haun; no discussion of gross
versus net income).
12                                    Nos. 04-4221 & 05-2316

§ 1956(a)(1)’s promotional subsection. Grasso mentioned this
point as well. 381 F.3d at 168. This is a misreading of
Scialabba. 282 F.3d at 476. To be sure, the statute criminalizes
the concealment of proceeds and also prohibits the use of
proceeds to promote the illicit activity. Compare 18 U.S.C.
§ 1956(a)(1)(B) with 18 U.S.C. § 1956(a)(1)(A)(i). Scialabba,
however, did not override the latter. There is a distinct
difference between paying expenses and reinvesting net
income. While, under Scialabba, the act of paying a criminal
operation’s expenses out of its gross income is not punish-
able under § 1956(a)(1)(A)(i)—but rather is punishable as
part of the underlying crime—the act of reinvesting a
criminal operation’s net income to promote the carrying on
of the operation is still punishable under § 1956(a)(1)(A)(i).
Furthermore, in mentioning concealment, Scialabba merely
pointed out that concealment was not at issue and that the
government’s case rested solely on the disposition of gross
income and whether such disposition was actionable under
§ 1956(a)(1)(A)(i). 282 F.3d at 476. Scialabba touched upon
the lack of concealment simply to show that, to resolve the
case, the court had no alternative but to interpret the word
proceeds.
   Additionally, the government contends that serious
evidentiary problems result from interpreting proceeds
to mean net income. Sure enough, criminals do not always
keep ready records of their dealings, and, when they do, the
line between the payment of expenses and reinvestment of
net income is, generally speaking, murky, especially given
the likely absence of accounting standards. See Grasso, 381
F.3d at 169 n.13. Sorting out an illicit business’s net income,
therefore, can complicate the government’s task of proving
promotional money laundering, not to mention courts’ and
juries’ respective roles in defining and determining what is
and is not net income. This is a solid policy point (which the
Nos. 04-4221 & 05-2316                                     13

government may wish to present to Congress), but it is not
enough to overcome the considerable weight afforded to
Scialabba.
  That policy point does tie into a related concern raised
at oral argument about the sentencing disparity between
money laundering and, in this case, running an illegal
gambling business. The elimination of Santos’s money
laundering convictions, for instance, ended his 210-month
sentence, leaving him with only a 60-month sentence, which
he had already served. Cf. Scialabba, 282 F.3d at 476 (similar
differences). More generally, when, as in Santos’s case, the
government proves a defendant has engaged in an illegal
gambling business but is unable to establish the business’s
net income for purposes of the money laundering statute,
the statutory maximum facing the defendant goes from 240
months to 60 months. Compare 18 U.S.C. § 1956(a)(1) with 18
U.S.C. § 1955(a). Moreover, in terms of money laundering,
the Sentencing Guidelines ratchet up a defendant’s base
offense level in relation to the value of the laundered funds;
however, there is no similar value/amount provision for
engaging in an illegal gambling business. Compare U.S.S.G.
§ 2S1.1(a)(2) (2005) (cross-referencing U.S.S.G. § 2B1.1) with
U.S.S.G. § 2E3.1 (2005). This concern, of course, is not
grounds to overturn circuit precedent; we mention it here
simply to note the sentencing consequences that can
result when, due of a lack of net income evidence,
§ 1956(a)(1)(A)(i) is unavailable to the government in
combating large-scale illegal gambling operations.
   Having considered the government’s arguments, the most
we can say here is that the government has demonstrated
that the question of whether Congress intended the term
proceeds in § 1956(a)(1)(A)(i) to mean gross or net income
is a debatable one. However, simply showing that a point is
14                                      Nos. 04-4221 & 05-2316

debatable is not enough to meet the compelling-reasons
standard for overturning circuit precedent. See Russ, 414
F.3d at 788; McClain, 413 F.3d at 586-87; Bethesda Lutheran,
238 F.3d at 858-59. Overturning circuit precedent—upsetting
the stability and predictability of the law—is not something
that should be taken lightly (even when the previous
decision was upheld by a 5-5 vote, see supra note 3). Rather
than vacillate over Congress’s intent, it is better for our
circuit here, having already considered and duly decided
the issue, to stay the course at this juncture, for only Con-
gress5 or the Supreme Court can definitively resolve the
debate over this ambiguous term. See Midlock v. Apple
Vacations West, Inc., 406 F.3d 453, 457 (7th Cir. 2005);
Bethesda Lutheran, 238 F.3d at 858-59; Joy v.
Penn-Harris-Madison Sch. Corp., 212 F.3d 1052, 1065 (7th Cir.
2000) (“Stare decisis is the preferred course because it
promotes the evenhanded, predictable, and consistent
development of legal principles, fosters reliance on judicial
decisions, and contributes to the actual and perceived
integrity of the judicial process.” (quotation omitted));
Mid-Am. Tablewares, 100 F.3d at 1364 (“Stare decisis is of
fundamental importance to the rule of law.” (quotation
omitted)); see also Trompler, Inc. v. NLRB, 338 F.3d 747, 753
(7th Cir. 2003) (Easterbrook, J., concurring) (“Restless


5
  We briefly note that, in the closely related context of illegal
gambling businesses, Congress has already quelled any debate
over the type of funds that triggered criminal liability. One
path to proving a § 1955 violation is to show that the illegal
gambling business had “gross revenue of $2,000 in a single day.”
18 U.S.C. § 1955(b)(1)(iii) (emphasis added). By similarly incorpo-
rating the word gross or net into § 1956 to define proceeds,
Congress could quickly resolve the meaning of this problematic
term.
Nos. 04-4221 & 05-2316                                     15

movement from one side of this conflict to another will not
make it go away; sooner or later, either Congress or the
Supreme Court must bring harmony. Until that happens,
judicial resources will be conserved, and predictability
increased, if each circuit that has reached a decision sticks
with it.”).


                             III.
  The government has not presented a compelling reason to
overturn Scialabba and its holding that the term “proceeds”
in § 1956(a)(1) means net income. Accordingly, the district
court’s respective judgments in favor of Santos and Diaz are
AFFIRMED.

A true Copy:
       Teste:

                          _____________________________
                           Clerk of the United States Court of
                             Appeals for the Seventh Circuit




                    USCA-02-C-0072—8-25-06